


Exhibit 10.5




EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT made as of April 18, 2012, by and between Kat Gold Holdings
Corp., a Nevada corporation having its principal office at 1149 Topsail Road,
Mount Pearl, Newfoundland AIN 5G2 Canada (hereinafter referred to as the
“Company”), and Thomas Brookes, with an address at PO Box 2186, Inuvik X0ET0V
(hereinafter referred to as “Executive”).




W I T N E S S E T H




WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, pursuant to the terms and conditions hereof;




NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties hereto agree as follows:



1.

EMPLOYMENT.  The Company hereby employs Executive, and Executive hereby agrees
to be employed by the Company, subject to the terms and conditions hereinafter
set forth.  



2.

TERM.  The initial term of this Agreement shall begin on the date hereof (the
"Employment Date") and shall continue for a period of three (3) years from that
date, subject to prior termination in accordance with the terms hereof.
 Thereafter, the term of this Agreement may be extended for such additional
period or periods as shall be mutually agreed to in writing by Executive and the
Company.



3.

DUTIES.  Executive shall perform such duties and functions as Vice President and
Managing Director of the Ekom Eya Mine Division and other African projects as
are determined from time to time by the President of the Company, which shall
include the responsibility for overseeing the operation at the Ekom Eya mine in
Ghana. In the performance of his duties, Executive shall comply with the
policies of and be subject to the reasonable direction of the Board of Directors
of the Company.  




Executive agrees to devote such time as is necessary to execute his duties
hereunder on behalf of the business of the Company and of any of its
subsidiaries by which he may be employed; and Executive shall not, directly or
indirectly, alone or as a member of any partnership, or as an officer, director
or employee of any other corporation, partnership or other organization, be
actively engaged in or concerned with any other duties or pursuits which
interfere with the performance of his duties hereunder, or which, even if
non-interfering, may be inimical to or contrary to the best interests of the
Company.



4.

COMPENSATION.  



(a)

As compensation for the services to be rendered by Executive hereunder, the
Company agrees to pay or cause to be paid to Executive, and Executive agrees to
accept an annual salary of Two Hundred Forty Thousand US Dollars (US$240,000)
payable in bi-weekly installments.





--------------------------------------------------------------------------------





(b)

Executive shall receive as a bonus 10,000,000 shares of the Company’s common
stock (subject to adjustment for stock splits and stock dividends) which shall
be issued upon the Company’s receipt of at least One Million Dollars
($1,000,000) in revenues from the production of the Ekom Eya mine in Ghana.



(c)

Executive shall be entitled to receive a bonus of Fifty Thousand Dollars
($50,000) for each One Million Dollars ($1,000,000) in net profits that the
Company receives from the production of the Ekom Eya mine in Ghana.   



(d)

The Company may also pay Executive such other additional compensation as may
from time to time be determined by the Company.  



5.

EMPLOYEE BENEFITS.  During the period Executive is employed hereunder, Executive
shall be permitted to participate in all group health, life, hospitalization and
disability insurance programs, pension plans, stock option plans and similar
benefits that are now or may become available to employees of the Company.
 During the period Executive is employed hereunder, Executive shall be entitled
to vacations in accordance with the vacation policy of the Company.



6.

REIMBURSEMENT OF EXPENSES.  During the period Executive is employed hereunder,
the Company shall reimburse Executive for reasonable and necessary out-of-pocket
expenses advanced or expended by Executive or incurred by him for or on behalf
of the Company in connection with his duties hereunder in accordance with its
customary policies and practices.



7.

TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.



(a)

Executive’s employment hereunder may be terminated at any time upon written
notice by the Company, upon the occurrence of any of the following events:



(i)

the death of Executive;



(ii)

the disability of Executive (as defined in paragraph (b)); or



(iii)

the determination that there is cause (as hereinafter defined) for such
termination upon ten (10) days' prior written notice to Executive.



(b)

For purposes hereof, the term “disability” shall mean the inability of
Executive, due to illness, accident or any other physical or mental incapacity,
to perform his duties in a normal manner for a period of three (3) consecutive
months or for a total of six (6) months (whether or not consecutive) in any
twelve (12) month period during the term of this Agreement.



(c)

For purposes hereof, “cause” shall mean and be limited to (i) Executive's
conviction (which, through lapse of time or otherwise, is not subject to appeal)
of any crime or offense involving money or other property of the Company or its
subsidiaries or which constitutes a felony in the jurisdiction involved; (ii)
Executive's performance of any act or his failure to act, for which if he were
prosecuted and convicted, a crime or offense involving money or property of the
Company or its subsidiaries, or which would constitute a felony in the
jurisdiction involved would





2







--------------------------------------------------------------------------------

have occurred; or (iii) Executive's continuing, repeated, willful failure or
refusal to perform his duties required by this Agreement, provided that
Executive shall have first received written notice from the Company stating with
specificity the nature of such failure and refusal and affording Executive an
opportunity, as soon as practicable, to correct the acts or omissions complained
of.  Whether or not “cause” shall exist in each case shall be determined by the
Board of Directors of the Company in its sole discretion.



(d)

The Company shall have the right to terminate Executive's employment hereunder
at any time without cause.



(e)

Executive shall have the right to terminate Executive's employment hereunder at
any time without cause or with good reason (as hereinafter defined).

(f)  

For purposes hereof, “good reason” shall mean, in the absence of the consent of
Executive, a reasonable determination by Executive that any of the following has
occurred:




(i)

the assignment to Executive of any duties inconsistent in any material respect
with Executive’s position (including title and reporting requirements,
authority, duties or responsibilities as contemplated by Section 3 of this
Agreement), or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities excluding for
this purpose an isolated and insubstantial action not taken in bad faith and
which is remedied by the Company promptly after receipt of written notice
thereof given by Executive;




(ii)

following a “Change of Control” (as hereinafter defined) or in the sixty (60)
day period immediately preceding a Change in Control (provided that the Company
had prior knowledge during the period of the Change of Control), the Company (a)
reduces Executive’s base salary, in one or a series of reductions, in excess of
twenty (20%) percent from Executive’s average base salary for the two (2)  year
period immediately preceding the Change in Control or (b) requires Executive to
relocate from the Company’s current principal office; or




(iii)

any failure by the Company to comply with any of the provisions of this
Agreement applicable to the Company, provided the Company has been given written
notice of such failure, neglect or refusal, and has not cured such within ten
(10) days thereafter, other than any isolated and insubstantial failure not
occurring in bad faith and which is remedied promptly after written notice
thereof from Executive.  




(g)

For the purposes hereof, a “Change of Control” of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions shall have occurred:




(i)

during any two (2) year period the following persons shall cease for any reason
to constitute at least a majority of the Board of Directors: (i) directors of
the Company in office at the beginning of such period and (ii) any new director
whose election by the Board of Directors, or whose nomination for election, was
approved by a vote of at least two-thirds of the directors still in office who
were directors at the beginning of the two (2) year period;  





3







--------------------------------------------------------------------------------




(ii)

the consummation of (A) a consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or otherwise does not
have control over the combined entity or pursuant to which the Company’s common
stock would be converted into cash, securities, and/or other property, other
than a merger of the Company in which holders of common stock immediately prior
to the merger have the same proportionate ownership of voting securities of the
surviving corporation immediately after the merger as they had in the common
stock immediately before;




(iii)

any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets or earning power of
the Company; or




(iv)

the Company’s shareholders or Board of Directors approve the liquidation or
dissolution of the Company.   



(h)

In the event that Executive's employment is terminated for any reason, Executive
or his estate as the case may be, will be entitled to receive the accrued base
salary, vacation pay, expense reimbursement and any other entitlements accrued
by Executive under Sections 4 through 6 hereof, to the extent not previously
paid (the sum of the amounts described in this subsection shall be hereinafter
referred to as the “Accrued Obligations”); provided, however, that if
Executive’s employment is terminated (1) by the Company without cause or by
Executive with good reason, then in addition to paying the Accrued Obligations,
(x) the Company shall continue to pay Executive his then-current base salary and
continue to provide benefits to Executive at least equal to those which he had
at the time of termination for a period of six (6) months after termination and
(y) Executive shall have the right to exercise any vested options until the
earlier of the expiration of the severance or the expiration of the term of the
option, or (2) by reason of death or disability, then in addition to paying the
Accrued Obligations, Executive shall have the right to exercise any vested
options until the expiration of the term of the option. If Executive commences
employment with another employer and is eligible to receive medical or other
welfare benefits under another employer-provider plan, the medical and other
welfare benefits to be provided by the Company as described herein shall
terminate.



8.  

REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE.




Executive represents and warrants that he is free to enter into this Agreement
and to perform the duties required hereunder, and that there are no employment
contracts, restrictive covenants or other restrictions preventing the
performance of his duties hereunder.



9.  

NON-COMPETITION.



(a)  

Executive agrees that if his employment is terminated for any reason or if he
leaves the employ of the Company for any reason, for a period of one (1) year
from the date of such termination of employment, he will not directly or
indirectly, as owner, partner, joint venture, stockholder, employee, broker,
agent, principal, trustee, corporate officer or director, licensor or in any
capacity whatsoever engage in, become financially interested in, be employed by,
render consulting services to, or have any connection with, any business which
is competitive with the business activities of the Company or its subsidiaries
or affiliates (“Competitive Business”), in any





4







--------------------------------------------------------------------------------

geographic area where, during the time of his employment, the business of the
Company or any of its subsidiaries is being or had been conducted in any manner
whatsoever, or hire or attempt to hire for any Competitive Business any employee
of the Company or any subsidiary thereof, or solicit, call on or induce others
to solicit or call on, directly or indirectly, any customers or prospective
customers of the Company for the purpose of inducing them to purchase or lease a
product or service which may compete with any product or service of the Company;
provided, however, that Executive may own any securities of any corporation
which is engaged in such business and is publicly owned and traded but in an
amount not to exceed at any one time one percent (1%) of any class of stock or
securities of such company.



(b)

If any portion of the restrictions set forth in paragraph (a) should, for any
reason whatsoever, be declared invalid by a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.



(c)

Executive declares that the foregoing territorial and time limitations are
reasonable and properly required for the adequate protection of the business of
the Company.  In the event any such territorial or time limitation is deemed to
be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of either said territorial or time limitation to such area or period
which said court shall have deemed reasonable.



(d)

The existence of any claim or cause of action by Executive against the Company
or any subsidiary other than under this Agreement shall not constitute a defense
to the enforcement by the Company or any subsidiary of the foregoing restrictive
covenants, but such claim or cause of action shall be litigated separately.



10.  

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION; INVENTIONS.



(a)

The Executive shall not, during the term of this Agreement, and at any time
following termination of this Agreement, directly or indirectly, disclose or
permit to be known, to any person, firm or corporation, any confidential
information acquired by him during the course of or as an incident to his
employment hereunder, relating to the Company or any of its subsidiaries, the
directors of the Company or its subsidiaries, any client of the Company or any
of its subsidiaries, or any corporation, partnership or other entity owned or
controlled, directly or indirectly, by any of the foregoing, or in which any of
the foregoing has a beneficial interest, including, but not limited to, the
business affairs of each of the foregoing.  Such confidential information shall
include, but shall not be limited to, proprietary information, trade secrets,
know-how, market studies and forecasts, competitive analyses, the substance of
agreements with clients and others, client lists and any other documents
embodying such confidential information.



(b)

All information and documents relating to the Company and its affiliates as
hereinabove described (or other business affairs) shall be the exclusive
property of the Company, and Executive shall use his best efforts to prevent any
publication or disclosure thereof.  Upon termination of Executive's employment
with the Company, all documents, records, reports, writings and other similar
documents containing confidential information, including copies thereof, then in
Executive's possession or control shall be returned and left with the Company.








5







--------------------------------------------------------------------------------





(c)

Any inventions, discoveries, concepts or ideas, or expressions thereof, whether
or not subject to patents, copyrights, trademarks or service mark protections,
and whether or not reduced to practice, which are conceived or developed by
Executive while employed with the Company which relate to or result from the
actual or anticipated business, work, research or investigation of the Company
shall be the sole and exclusive property of the Company.  Executive will do all
things reasonably requested by the Company to assign to and vest in the Company
the entire right, title and interest to any such inventions, discoveries,
concepts, ideas or expressions thereof.



11.  

RIGHT TO INJUNCTION.  Executive recognizes that the services to be rendered by
him hereunder are of a special, unique, unusual, extraordinary and intellectual
character involving skill of the highest order and giving them peculiar value,
the loss of which cannot be adequately compensated for in damages.  In the event
of a breach of this Agreement by Executive, the Company shall be entitled to
injunctive relief or any other legal or equitable remedies.  Executive agrees
that the Company may recover by appropriate action the amount of the actual
damage caused the Company by any failure, refusal or neglect of Executive to
perform his agreements, representations and warranties herein contained.  The
remedies provided in this Agreement shall be deemed cumulative and the exercise
of one shall not preclude the exercise of any other remedy at law or in equity
for the same event or any other event.



12.

AMENDMENT OR ALTERATION.  No amendment or alteration of the terms of this
Agreement shall be valid unless made in writing and signed by both of the
parties hereto.



13.

GOVERNING LAW.  This Agreement shall be governed in all respects by the laws of
the province of Newfoundland, Canada.  Executive hereby irrevocably consents to
the jurisdiction of any court located in Newfoundland, Canada over any action or
proceeding arising out of any dispute between Executive and the Company, and
Executive further irrevocably consents to the service of process in any such
action or proceeding by the mailing of a copy of such process to Executive at
the address set forth above.  



14.  

SEVERABILITY.  The holding of any provision of this Agreement to be illegal,
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.



15.

NOTICES.  Any notices required or permitted to be given hereunder shall be
sufficient if in writing, and if delivered by hand or sent by certified mail to
the addresses set forth above or such other address as either party may from
time to time designate in writing to the other, and shall be deemed given as of
the date of the delivery or mailing.



16.

WAIVER OR BREACH.  It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.



17.

ENTIRE AGREEMENT AND BINDING EFFECT.  This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, heirs, distributees, successors and assigns.





6







--------------------------------------------------------------------------------




18.  ASSIGNMENT.  This Agreement may not be transferred or assigned by either
party without the prior written consent of the other party.



19.

SURVIVAL.  The termination of Executive's employment hereunder shall not affect
the enforceability of Sections 10 and 11 hereof.



20.  

FURTHER ASSURANCES.  The parties agree to execute and deliver all such further
instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement.



21.  

HEADINGS.  The Section headings appearing in this Agreement are for purposes of
easy reference and shall not be considered a part of this Agreement or in any
way modify, amend or affect its provisions.



22.  

COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together, shall constitute
one instrument.









































7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.







COMPANY:




KAT GOLD HOLDINGS CORP.




By: /s/ Kenneth Stead

Name: Kenneth Stead

Title: Chief Executive Officer and President




EXECUTIVE:







/s/ Thomas Brookes

THOMAS BROOKES





















































8





